Citation Nr: 0726690	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  00-01 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an apportionment from the veteran's disability 
compensation benefits on behalf of his child and former wife.


WITNESSES AT HEARING ON APPEAL

The appellant, the veteran, and Mr. S.W.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to April 
1992.  He served in Southwest Asia in support of Operation 
Desert Storm and his military decorations include the Combat 
Infantryman Badge.  The appellant is his former wife.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
an apportionment of the veteran's disability compensation 
benefits on behalf of herself and the veteran's child.  This 
is a contested claim. 

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the parties to the appeal 
if further action is required.


REMAND

During the course of this appeal, the parties to the appeal 
appeared at the RO in October 2003 to submit oral testimony 
in support of their claim at a hearing that was conducted by 
a traveling Veterans Law Judge.  However, since then, this 
Veterans Law Judge has retired from Federal service.  In 
correspondence dated in July 2007, VA notified the veteran of 
this development and offered him the opportunity to be 
rescheduled for a new hearing before an active Veterans Law 
Judge.  In correspondence received by VA in August 2007, the 
veteran stated that he desired to be rescheduled for a new 
hearing before a traveling Veterans Law Judge sitting at the 
RO.  



Accordingly, the case is REMANDED to the RO for the following 
action:

Pursuant to the veteran's request, the RO 
should schedule him for a hearing before 
a traveling Veterans Law Judge.  Because 
this is a contested claim, both the 
appellant and the veteran must be 
provided notice of the scheduled hearing 
in order to allow both parties to appear 
and present testimony.  38 C.F.R. 
§ 20.713 (2006)

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

